Name: 93/327/EEC: Commission Decision of 13 May 1993 defining the conditions under which contracting entities exploiting geographical areas for the purpose of exploring for or extracting oil, gas, coal or other solid fuels must communicate to the Commission information relating to the contracts they award
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  coal and mining industries;  energy policy;  documentation
 Date Published: 1993-05-27

 Avis juridique important|31993D032793/327/EEC: Commission Decision of 13 May 1993 defining the conditions under which contracting entities exploiting geographical areas for the purpose of exploring for or extracting oil, gas, coal or other solid fuels must communicate to the Commission information relating to the contracts they award Official Journal L 129 , 27/05/1993 P. 0025 - 0026 Finnish special edition: Chapter 6 Volume 4 P. 0056 Swedish special edition: Chapter 6 Volume 4 P. 0056 COMMISSION DECISION of 13 May 1993 defining the conditions under which contracting entities exploiting geographical areas for the purpose of exploring for or extracting oil, gas, coal or other solid fuels must communicate to the Commission information relating to the contracts they award(93/327/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/531/EEC of 17 September 1990 on the procurement procedures of entities operating in the water, energy, transport and telecommunications sectors (1), and in particular Articles 3 (2) (b) and 32 (4) to (7) thereof, Having regard to the opinion of the Advisory Committee for Public Contracts, Whereas Article 3 (2) (b) of Directive 90/531/EEC provides that contracting entities exploiting geographical areas for the purpose of exploring for or extracting oil, gas, coal or other solid fuels must communicate to the Commission, under conditions to be defined by it, information relating to the contracts they award; Whereas this information must enable the Commission to carry out its task of monitoring the application of Community law and to compile statistical studies; Whereas the obligation to communicate information relating to each contract awarded should, however, be confined to contracts whose value is sufficiently high, namely all contracts with a value exceeding ECU 5 million; Whereas more concise periodic information should suffice for contracts with a value of between ECU 400 000 and 5 million, HAS ADOPTED THIS DECISION: Article 1 Member States shall ensure that contracting entities carrying on one or more of the activities referred to in Article 3 (1) of Directive 90/531/EEC communicate to the Commission, for any contract they award whose value (determined in accordance with Article 12 of that Directive) exceeds ECU 5 million, all the information specified in the Annex to this Decision, within 48 days of the date on which the contract in question is awarded. Article 2 For contracts with a value of between ECU 400 000 and 5 million, the contracting entities referred to in Article 1 shall: 1. retain in respect of each contract the information referred to in items 1 to 9 of the Annex for not less than four years from the date on which the contract is awarded; 2. supply this information to the Commission either immediately, on its request, or not later than 48 days after the end of the calendar quarter in which the contract in question is awarded. Article 3 This Decision shall be applicable to the contracts which have been awarded since the 1 January 1993. Article 4 This Decision is addressed to the Member States. Done at Brussels, 13 May 1993. For the Commission Raniero VANNI D'ARCHIRAFI Member of the Commission (1) OJ No L 297, 29. 10. 1990, p. 1. ANNEX Article 3 of Directive 90/531/EEC Information to be retained or supplied to the Commission in respect of each contract awarded - Information not intended for publication - 1. Name and address of the contracting entity. 2. Nature of the contract (supply or works; where appropriate, state if it is a framework agreement). 3. A clear indication of the nature of the product, work or service provided (using the CPA, for example). 4. Whether the contract was advertised and, if so, in which newspaper(s) or trade journal(s). If not, the tendering procedure employed. 5. Number of tenders received. 6. Date of award of the contract. 7. Name and address of successful supplier or contractor. 8. Value of the contract. 9. Expected duration of the contract. 10. Any share of over 10 % of the contract which has been, or may be, subcontracted. 11. Country of origin of the product or service. 12. Main award criteria chosen for identifying the most economically advantageous tender. 13. Whether the contract was awarded to a bidder who submitted a variant from the entity's initial specifications.